Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11, and 12 have been amended. Claim 13 has been added as new. Claims 1-13 are currently pending.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that claim1 is not directed to a judicial recognized exception. Examiner disagrees. Claim 1 recites the claim limitations of …acquiring vehicle identification information for identifying a vehicle from an identification information reading device disposed in individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the main road and branch roads; …recording detection information… wherein vehicle identification information, a detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; …specifying a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded …and that ranges from a point at which the vehicle entered the main road to a point at which the vehicle exited from the main road. These limitations correspond to mental processes as the vehicle is being monitored and the range being specified based off of the recorded information (evaluation, observation, judgment, opinion). The claim recites an abstract idea.
Applicant argues that the additional features of claim are directed to a practical application and/or add significantly more and is sufficient to transform the subject matter of claim 1 into patent eligible subject matter. Examiner disagrees. Applicant argues that the features in claim 1 improve the tool collection system for tolls providing a transit range evaluation device, system , and method that specifies a transit range on a main road traveled by each vehicle. The courts have also identified limitations that did not integrate a judicial exception into a practical application, two of those limitations being: merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), and Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) (see MPEP 2106.04(d)). It remains the Examiner’s position that the additional elements of the acquisition unit (which acquired vehicle ID info), detection information recording unit (which records detection information in a storage unit, and range specification unit (which specifies a transit range) merely amounts to “apply it” or implementing the abstract idea on a computer, being that the units are computer components recited at a high level of generality. Further, the identification information reading e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). As previously, discussed, the additional elements amount to mere instructions to implement the abstract idea via computer. Mere instructions to apply an exception using a generic computer component cannot provide inventive concept. Further, the identification reading device amounts to well-understood, routine, and conventional activity, being that the device is a generic 
Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-9 and 13 recite a transit range evaluation device (i.e. machine), claim 10 recites a system (i.e. machine), claims 11 and 12 recite a method (i.e. process). Therefore claims 1-13 fall within one of the four statutory categories of invention. 
Independent claims 1,11, and 12 recite the limitations of acquiring vehicle identification information for identifying a vehicle from an identification information reading device disposed in individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the main road and branch roads; recording detection information, wherein vehicle identification information, a detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; specifying a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded in the detection information storage unit and that ranges 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an acquisition unit, transit range evaluation device, identification information reading device, a detection information recording unit, detection information storage unit, and a range specification unit. The identification information reading device is a generic sensor (see Spec. [0022]) and amounts to insignificant extra-solution activity. The remaining additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or 
Dependent claim 5 recites the additional element of an auxiliary acquisition unit acquiring vehicle identification information from an identification information reading disposed in the branch road.  The auxiliary acquisition unit and identification information reading device amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The identification information reading device, similarly analyzed above, amounts to insignificant extra-solution activity under 2A, prong 1 and well-understood, routine, and conventional activity, being that the device is a generic well-known sensor (see Spec. [0022]) under 2B. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea. 
Claim 6 recites the limitation of receiving transit information that is information relating to travel on the main road by a vehicle used by the user, wherein the range specification unit is configured to specify the transit range based on transit information 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the additional element of a toll calculation unit that calculates a toll charges to the vehicle based on the transit range specified by the range specification unit. The toll calculation unit and range specification unit amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an 
Dependent claim 10 recites the additional element of an identification information reading device disposed in individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the main road and branch roads; and 5 Docket No.: SHP-190 PATENTa transit range evaluation device. The transit range device, as analyzed above, amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The identification information reading device, similarly analyzed above, amounts to insignificant extra-solution activity under 2A, prong 1 and well-understood, routine, and conventional activity, being that the device is a generic well-known sensor (see Spec. [0022]) under 2B. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea. 
Dependent claims 2-4, 7, 8, and 13 recite limitations that are further directed to the judicial exception. Therefore, claims 2-4, 7, 8, and 13 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa (JP 2002-49950 A) in view of Nukada (JP 5380139 B2).

Claims 1, 11, and 12: A transit range evaluation device comprising:
an acquisition unit configured to acquire vehicle identification information for identifying a vehicle from an identification information reading device disposed in individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the main road and branch roads; (Hanabusa ¶0014 disclosing a toll collection system installed at a specific point obtaining vehicle identification information about the vehicle by wirelessly communication with a vehicle that is going to pass through the specific point and pass a check device that transmits the vehicle identification; pg. 4, 1st paragraph disclosing the tollgate being installed on an expressway at different points, the car passing tollway A, B, and C in that order)
a detection information recording unit configured to record detection information in a detection information storage unit, wherein vehicle identification information, a detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; (Hanabusa pg. 5, 1st paragraph disclosing the traffic data acquisition unit and includes the vehicle mounted device ID number, IC card ID information, vehicle type, and traffic data and time of the vehicle; the unit also has a function of storing the acquitted information in the traffic data storage unit)
Regarding the following limitation:
and a range specification unit configured to specify a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded in the detection 
Hanabusa discloses a range specification unit specifying a transit range that is a range on a main road in which the vehicle indicated by the vehicle identification information traveled based on the detection information recorded in the detection information storage unit (Hanabusa pg. 4, paragraphs 1 and 2 disclosing the automatic toll system including a management system and tollgates A-C; the car passes tollgates A, B, and C continuously in that order; the management center collects the information at each tollgate). Hanabusa does not explicitly disclose the entry point at which the vehicle entered the main road to the exit being the range. Nukada discloses in pg. 3, 1st paragraph (after (4)) a toll road determination system including an entrance roadside device at each of a plurality of entrances of the toll road and a toll installed at a toll gate on the main road; and an exit roadside device installed at a plurality of exits of the toll road; storing toll information according to the distance between the corresponding entrance and exit for each combination of entrance roadside device ID info and exit ID information (range); adjusting the toll according of the travel distance of the toll road (range)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the entry point at which the vehicle entered the main road to the exit being the range as taught by Nukada in the system of Hanabusa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5: A transit range evaluation device according to claim 1, further comprising 
an auxiliary acquisition unit configured to acquire  vehicle identification information from an identification information reading device disposed in the branch road, wherein, in a case where a vehicle identification information is acquired by the auxiliary acquisition unit, the range specification unit is configured to specify the connection point connected to the branch road in which the vehicle identification information is acquired, as an end of the transit range of the vehicle indicated by the vehicle identification information. (Hanabusa discloses in ¶0014 a toll collection system installed at a specific point obtaining vehicle identification information about the vehicle by wirelessly communication with a vehicle that is going to pass through the specific point and pass a check device that transmits the vehicle identification; pg. 4, 1st paragraph disclosing the tollgate being installed on an expressway at different points, the car passing tollway A, B, and C in that order (auxiliary units); Hanabusa discloses in pg. 5, 2nd paragraph the traffic data acquisition unit including the vehicle device ID number, IC card info, and vehicle type of the vehicle passed; also traffic data and time of the vehicle; the unit also functions to store the acquired information and transmits the acquired information to the fee determination unit; pg. 4, 1st paragraph discloses noting that the car exited the highway just before the B tollgate, or the C tollgate (specifying the point as the end of the transit range based on vehicle information))

Claim 6: A transit range evaluation device according to claim 1, further comprising 
a reception unit configured to receive, from a mobile terminal possessed by a user, transit information that is information relating to travel on the main road by a vehicle used by the user, wherein the range specification unit is configured to specify the transit range based on transit information received by the reception unit and the detection information recorded in the detection information storage unit. (Hanabusa pg. 5, 2nd paragraph disclosing the traffic data acquisition unit including the vehicle device ID number, IC card info, and vehicle type of the vehicle passed; also traffic data and time of the vehicle; the unit also functions to store the acquired information and transmits the acquired information to the fee determination unit)

Claim 7: A transit range evaluation device according to claim 6, wherein the transit information includes information indicating the detection area or the branch road traveled by a vehicle used by the user. (Hanabusa pg. 5, 2nd paragraph disclosing the traffic data acquisition unit including the vehicle device ID number, IC card info, and vehicle type of the vehicle passed; also traffic data and time of the vehicle; the unit also functions to store the acquired information and transmits the acquired information to the fee determination unit; pg. 3, first paragraph [0009] disclosing several specific tolls installed on a highway, when a car continuously passes through a toll date for example 
Claim 8: A transit range evaluation device according to claim 6,
While Hanabusa discloses transit information includes information indicating the detection area or the branch road traveled by a vehicle used by the user, the reference does not explicitly disclose that the transit information includes information indicating that a vehicle used by the user exited from the main road, and the range specification unit is configured to specify the transit range based on the detection information recorded in the detection information storage unit, the detection information being recorded prior to a time of reception of the transit information indicating an exit from the main road. Nukada does:
wherein the transit information includes information indicating that a vehicle used by the user exited from the main road, and the range specification unit is configured to specify the transit range based on the detection information recorded in the detection information storage unit, the detection information being recorded prior to a time of reception of the transit information indicating an exit from the main road. (Nukada pg. 4 paragraph 2 disclosing when the vehicle is entering the toll toad, the inflow information transmitting step  and toll gate device acquires vehicle ID when the vehicle passes the toll gate and uses a fixed fee set in advance for the toll road; later a vehicle outflow transmission step is added with the exit identification identifying the self-exit roadside; an adjustment fee may be made due to the travel distance on the road (this shows that the detection information is recorded and a flat fee determined, prior to reception of a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the transit information includes information indicating that a vehicle used by the user exited from the main road, and the range specification unit is configured to specify the transit range based on the detection information recorded in the detection information storage unit, the detection information being recorded prior to a time of reception of the transit information indicating an exit from the main road as taught by Nukada in view of Hanabusa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: A transit range evaluation device according to claim 1, further comprising a toll calculation unit configured to calculate a toll to be charged to the vehicle based on the transit range specified by the range specification unit. (Hanabusa pg. 9, first paragraph disclosing calculating a toll; pg. 5 last paragraph and pg. 6 first paragraph disclosing the total monthly toll for each IC card is calculating based on the information related to toll payment associated with the IC card identification number)

Claim 10: A transit range evaluation system comprising: an identification information reading device disposed in individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the st paragraph disclosing the tollgate being installed on an expressway at different points, the car passing tollway A, B, and C in that order)

Claim 13: A transit range evaluation device according to claim 1, wherein the acquisition unit is configured to acquire the vehicle identification information from a plurality of the identification information reading devices disposed in individual detection areas. (Hanabusa ¶0014 disclosing a toll collection system installed at a specific point obtaining vehicle identification information about the vehicle by wirelessly communication with a vehicle that is going to pass through the specific point and pass a check device that transmits the vehicle identification; pg. 4, 1st paragraph disclosing the tollgate being installed on an expressway at different points, the car passing tollway A, B, and C in that order)

Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa (JP 2002-49950 A) in view of Nukada (JP 5380139 B2) further in view of Kajiki (JP 5760542 B2).

Claim 2: A transit range evaluation device according to claim 1, 

wherein in a case where a vehicle identification information is not acquired again before a predetermined amount of time passes after a time in which the vehicle identification information has been last acquired, the range specification unit is configured to specify, out of the connection points, one adjacent a downstream side of the detection area in which the vehicle identification information has been last acquired, as an exit side end of the transit range of the vehicle indicated by the vehicle identification information. (Kajiki pg. 2, last paragraph-pg. 3 1st paragraph disclosing moving information on the position of the object in the upstream or downstream region detected by a detection unit; a passing time is calculated by determining whether or not the passage period is included in the range of the passage period between the start time and the passage end time, or the passage period expanded by a predetermined magnification)	


Claim 3: A transit range evaluation device according to claim 1,
While Hanabusa discloses acquiring vehicle identification upon passage of toll road points, Hanabusa does not explicitly disclose that a vehicle identification information is not acquired within a predetermined amount of time after a time in which the vehicle identification information has been acquired, the range specification unit is configured to specify, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information. Kajiki does:
wherein3 Docket No.: SHP-190 PATENTin a case where a vehicle identification information is not acquired within a predetermined amount of time after a time in which the vehicle identification information has been acquired, the range specification unit is configured to specify, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information. (Kajiki pg. 2, last paragraph-pg. 3 1st paragraph disclosing moving information on the position of the object in the upstream or downstream region detected by a detection unit; a passing time is calculated by determining whether or not the passage period is included in the range of the passage period between the start time and the passage end time, or the passage period expanded by a predetermined magnification)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that a vehicle identification information is not acquired within a predetermined amount of time after a time in which the vehicle identification information has been acquired, the range specification unit is configured to specify, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information as taught by Kajiki in the system of Hanabusa in view of Nukada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 4: A transit range evaluation device according to claim 1, 
wherein in a case where a first detection area in which a vehicle identification information is acquired and a second detection area in which the vehicle identification information has been detected immediately prior to a detection of the vehicle identification information in the first detection area are not adjacent to each other, (Hanabusa [0016] disclosing the transmission may be performed so that the reception storage unit can receive the vehicle in a period shorter than a period in which the vehicle can reach the toll gate)
Hanabusa discloses vehicle ID information being detected immediately prior to a detection of the vehicle identification information in the first detection area are not adjacent to each other, Hanabusa does not explicitly disclose that the range specification unit is configured to specify, out of the connection points, one adjacent the upstream side of the first detection area as an entry side end of a first transit range of the vehicle indicated by the vehicle identification information, and to specify, out of the connection points, one adjacent the downstream side of the second detection area as an exit side end of a second transit range of the vehicle indicated by the vehicle identification information. Kajiki does:
the range specification unit is configured to specify, out of the connection points, one adjacent the upstream side of the first detection area as an entry side end of a first transit range of the vehicle indicated by the vehicle identification information, and to specify, out of the connection points, one adjacent the downstream side of the second detection area as an exit side end of a second position of the object in the upstream or downstream region detected by a detection unit; a passing time is calculated by determining whether or not the passage period is included in the range of the passage period between the start time and the passage end time, or the passage period expanded by a predetermined magnification)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the range specification unit is configured to specify, out of the connection points, one adjacent the upstream side of the first detection area as an entry side end of a first transit range of the vehicle indicated by the vehicle identification information, and to specify, out of the connection points, one adjacent the downstream side of the second detection area as an exit side end of a second transit range of the vehicle indicated by the vehicle identification information as taught by Kajiki in the system of Hanabusa in view of Nukada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628